DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vijay (US 8,380,840).
 	Regarding claim 1, Vijay teaches a method implemented on a computing system for dynamically extending analytic data in a data warehouse of a cloud communications platform (i.e., a method of storing all call event records, implemented at a SIP server 100 as show in figure 2, in Call Event Record file (CER file) of the SIP server 100; col.4, lines 3-29 and col.5, lines 58-63), the method comprising: 
receiving, at a data warehouse of the cloud communications platform, a record of an event of a first event type, wherein the record comprises a first set of values and a second set of values (i.e., receiving SIP messages having service ID (event type) from a particular server providing a specific service (event) from one of conferencing, instant messaging (IM), or voice mail, etc., col.4, line 65 through col.5, line 3), and 
wherein the data warehouse comprises one or more common fields and one or more generic fields (i.e., the CER file comprising SIP message type section 306 (common field) and event information section 308 (generic fields); col.5, lines 5-49); 
(i.e., a flow chart in figure 4 showing a method of recording call event record and other data written into the CER file; col.5, lines 40-47); and, 
mapping, by the data manager based on the first set of values, the second set of values to the one or more generic fields (i.e., the flow chart in figure 4 also slowing the method of recording the call event record to be written in the CER file, using XML, into the SIP message type section 306 and event information section 308; col.5, lines 47-57).
Regarding claim 2, note the fields of SIP message type section 306, as shown in in figure 3.
Regarding claim 3, Vijay further teaches the features of determining type of service or event based on service ID in order to written the call event records into the CER file; col.5, lines 11-20.
Regarding claim 5, Vijay further teaches the features of determining the call events of conferencing and voice mail as a first event-specific data value and a second event-specific data value, respectively. Vijay further teaches the feature of written the call event records into the CER file; col.5, lines 12-52. 
Regarding claim 6, Vijay further teaches different schemas including the conference call, voice mail, etc. as event-specific names, such as server ID identifying the conference, voice mail system, etc. as shown in the SIP message type section 306 in the figure 3 (col.5, lines 12-18).
Regarding claim 12, Vijay teaches at least one non-transitory computer-readable medium storing instructions that, when executed by a processor in a computing system, cause the computing system to perform a method for correlating events associated with communication sessions in a cloud communications platform (i.e., a method of storing all call event records, implemented at a SIP server 100 as show in figure 2, in Call Event Record file (CER file) of the SIP server 100; col.4, lines 3-29 wherein the call event records associated any types of calls which were placed between any combination of SIP-phones and servers; col.5, lines 58-63), the method comprising:
receiving, at a data warehouse, a record of an event of a first event type, wherein the record of the event includes a session identifier and an event identifier (i.e., receiving SIP messages having service ID (event type) from a particular server providing a specific service (event) from one of conferencing, instant messaging (IM), or voice mail, etc., wherein the SIP message comprising message identifier (event ID) and call ID (session ID); col.4, line 65 through col.5, line 20); 
determining, by a data manager, a schema corresponding to the first event type; and (i.e., determining service ID as the particular conference corresponding to the SIP message or a particular voice mail system; col.5, lines 12-20), 
mapping, by the data manager, one or more values of the record to one or more generic fields of the data warehouse based on the schema (i.e., a flow chart in figure 4 showing a method of recording call event record and other data written into the CER file; col.5, lines 40-57).
Regarding claim 13, Vijay further teaches the message identifier (event identifier) identifying types of messages belonging to an event, i.e., a call initiation event including a  SIP request message, INVITE message, SIP response message, etc. exchanged between source client 12 and destination device 18 (col.3, lines 48-62 and col.5, lines 4-7). Vijay also teaches Call-ID which identifies a service associated with the SIP message of the conference (col.5, lines 7-16).

Regarding claim 15, Vijay further teaches a set of application program interfaces (APIs) which call into SIP module 104, module 106, module 108 and modules 110, as a processing engine of the SIP server 102 (col.4, lines 20-29).
Regarding claim 16, Vijay further teaches a set of values of fields in the SIP message section 306 and a set of values of fields in the event information section 308 as common fields and generic fields, respectively (col.5, lines 7-39). 
Regarding claim 17, Vijay further teaches the message identifier as session ID, CALL-ID field as event identifier, message type (MSG Type) as event type, etc., as shown in figure 3, col.5, lines 4-29.
Regarding claim 18, Vijay further teaches the conference as a call event type, an instant message (IM) or voice mail type as an SMS event type, etc. in col.4, line 66 through col.5, line 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vijay (US 8,380,840) in view of Figura et al. (US 2013/0182700).
Regarding claim 8, Vijay teaches all subject matters as claimed above, except for the features of monitoring the analytic data in the data warehouse for one or more events; and, invoking, based on the one or more events, an action to change one or more elements of the cloud communications platform. However, Figura et al. (“Figura”) such features in paragraphs [0083], [0114] and [0119]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of monitoring the analytic data in the data warehouse for one or more events; and, invoking, based on the one or more events, an action to change one or more elements of the cloud communications platform, as taught by Figura, into view of Vijay in order to resolve the problems of traffic created by one or more of the elements of the cloud communication platform.

Allowable Subject Matter
Claims 4, 7, 9-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

						
Date: December 2021